56 N.Y.2d 965 (1982)
Frank B. Hall & Co. of New York, Inc., Respondent,
v.
Orient Overseas Associates, Appellant.
Court of Appeals of the State of New York.
Decided June 17, 1982.
Eugene J. Morris for appellant.
Michael F. Fitzgerald for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER and MEYER. Taking no part: Judge FUCHSBERG.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order affirmed, with costs, for reasons stated in the opinion of Justice DAVID ROSS at the Appellate Division (84 AD2d 338).